Title: Frederick List to James Madison, 21 January 1829
From: List, Frederick
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Reading Pa
                                
                                Jan 21. 1829
                            
                        
                        
                        I long ago felt the desire to submit to your examination, some of my essays on american political economy and
                            thus to seize an opportunity of introducing myself to a celebrated public character who, since I commenced to read history
                            has been the subject of my highest veneration. But the fear of intruding in your retirement hitherto prevented me from
                            doing so.
                        My present forwardness I beg, venerable Sir, to ascribe to the enthusiasm with wh. I read your classical
                            letters to Mr Cabell, in which you have taken the same fundamental position as I have done in the inclosed outlines (N i) namely: that free trade is not a political but cosmopolitical principle and the execution of it in its full extent
                            consistent with eternal peace only.
                        Your favorable opinion on these hastily written pieces in the examination of which
                            I must beg the favour of you to make great allowance for the circumstance of their being the first thing I have attempted,
                            in the English language, would contribute very much to encourage me in executing the extensive work I have undertaken in
                            compliance with the request contained in Number 4.
                        As I have taken the liberty of addressing you without having the honour of a personal acquaintance I hope you
                            will not deem it arrogant if I say a word of myself. In respect to my former standing, my fate and my references I allege
                            the first and second page of N i., to which I have only to add that for [sevral] years I am editing a german paper in this
                            place which is considered one of the leading german papers and that my fellow citizens have entrusted me with the
                            management of a very important public improvement to [which] the enclosed pamphlet (N 5) has reference. I am, Sir, with
                            the highest veneration Your most obedient and humble servant
                        
                        
                            
                                Frederick List
                            
                        
                    